Citation Nr: 0609458	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  01-07 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for ulcers.

2.  Entitlement to service connection for diarrhea.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1950 to 
December 1952.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The 
appellant's appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900 (2005).

In February 2002 the veteran testified at a RO hearing and in 
December 2002 he testified at a Board hearing.  In December 
2003 the Board remanded the issues for further development.

During the course of this appeal, a January 2005 rating 
decision granted the veteran's service connection claim for 
bilateral hearing loss.  As the veteran has not expressed 
disagreement with the initial evaluation assigned for his 
hearing loss, this issue is not in appellate status.

The issue of service connection for diarrhea is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

There is no medical diagnosis of ulcers.


CONCLUSION OF LAW

Ulcers were not incurred in or aggravated by the veteran's 
active duty service, nor may ulcers be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Review of the claims folder reveals that the claimant has 
been notified of the applicable laws and regulations which 
set forth the criteria for entitlement to the issue on 
appeal.  The discussions in the rating decision, statement of 
the case, supplemental statement of the case and April 2001 
VCAA letter have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the April 2001 VCAA letter the 
appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

The Board also notes that the April 2001 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
Further, the Board notes that VCAA notice was provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Since the Board concludes 
below that there is a preponderance of the evidence against 
the veteran's service-connection claim for ulcers, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for issues on 
appeal.  Despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The Board here notes that it appears 
that the majority of the veteran's service medical records 
have been destroyed by a fire (the veteran's December 1952 
service separation examination is of record).  The record in 
this case does include VA examinations.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

Analysis

The veteran asserts that he developed ulcers in service while 
in Korea after drinking unclean water.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, certain chronic disabilities, such 
as ulcers, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As noted, the only available pertinent service medical record 
is the veteran's December 1952 service separation 
examination.  This record noted a "circular ulcer on 
prepuce."  No gastric or duodenal ulcer was noted.

During his December 2002 Board hearing, the veteran testified 
that he developed ulcers in service while in Korea after 
drinking spring water.  He stated that he was treated for 
ulcers by Dr. P in 1953.  In a July 2001 statement, he 
indicated that he was hospitalized for 14 days in Korea in 
1951.  

In March 2002, notes were received from private medical 
doctors, Dr. G and Dr. P.  Dr. P asserted that he treated the 
veteran many years ago for peptic ulcer but that he had since 
retired and no records were available.  Dr. G stated that he 
had treated the veteran since 1997 but never treated him for 
peptic ulcer.  The veteran reported that he suffered from 
this during his service in Korea and Dr. G opined that it was 
feasible that there would be a remote possibility that this 
could flare up again.

The veteran was afforded a VA examination in July 2004.  The 
claims folder was not available for review.  The veteran 
complained of abdominal pain for an unknown number of years.  
The examiner noted that the veteran denied ever having any 
ulcers.  The veteran had an upper GI performed and the report 
read impression sliding hiatal hernia with gastroesophageal 
reflux to the level of proximal esophagus.  The diagnoses 
were hiatal hernia and gastroesophageal reflux (GERD).  The 
examiner opined that he was asked whether it was least likely 
as not that a current gastrointestinal disability was related 
to the veteran's service, including drinking unsafe water.  
This examiner stated that he could answer that the only 
information and symptoms he had were related to hiatal hernia 
and gastroesophageal reflux and he was unaware of this having 
any association with consumption of unsafe drinking water.  
He opined that there was no relationship there.  

The veteran was again afforded a VA examination in February 
2005.  The claims folder was made available and reviewed in 
conjunction with the examination.  In reporting the veteran's 
medical history, the examiner noted that there was no period 
of incapacitation due to stomach or duodenal disease, the 
veteran had mild nausea/vomiting and abdominal distension on 
less than monthly basis.  There were symptoms of 
gastroesophageal reflux related to gastric or duodenal 
disease which included heartburn, upper abdomen pain or 
discomfort.  Physical examination revealed that the abdomen 
was soft, non-tender, non-distended, bowel sounds were 
normal.  The examiner explained that the July 2004 upper 
gastrointestinal x-ray showed that the stomach distended 
adequately and no gastric or duodenal ulceration was noted.  
The diagnoses were GERD and hiatal hernia.  The examiner 
opined that even if the veteran drank unsanitized water 
during the Korean War, this would not have caused GERD or 
hiatal hernia.  

The Board recognizes that the majority of the veteran's 
service medical records have been destroyed and thus there is 
a heightened duty to assist the veteran with his claim.  
Attempts have been made to obtain all available medical 
records, and, the Board observes that the veteran's December 
1952 separation examination is associated wit the claims 
file.  Nevertheless, the veteran has not been prejudiced by 
this as the evidence of record does not show that he 
currently has a diagnosis of ulcers.  Although private 
medical doctors have referenced a history of ulcers, there 
are no underlying medical records to support any opinions 
that the ulcers were related to service.  Furthermore, the 
veteran's recent gastrointestinal x-ray did not show any 
gastric or duodenal ulceration.  The only diagnoses that the 
veteran has are GERD and hiatal hernia and 2 different 
medical examiners opined that these were not related to the 
consumption of unsafe water.

The Board is thus presented with an evidentiary record which 
shows that there is no supporting evidence of pertinent 
symptomatology for the veteran's ulcers.  Thus the Board is 
compelled to find that there is a preponderance of the 
evidence against findings that the veteran has ulcers related 
to service.

While the Board does not doubt the sincerity of the veteran's 
belief regarding this issue, the veteran is not competent to 
offer evidence which requires medical knowledge, such as the 
question of whether a chronic disability is currently present 
or a determination of etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for ulcers is denied.


REMAND

The December 2003 remand instructed that the veteran be 
afforded a VA examination to determine the nature and 
etiology of any gastrointestinal disability, including 
diarrhea.  Although the July 2004 VA examination noted that 
the veteran complained of intermittent diarrhea, this 
examination and the February 2005 VA examination did not 
address the nature and etiology of the diarrhea.  In Stegall 
v. West, 11 Vet. App. 268 (1998), the United States Court of 
Appeals for Veterans Claims held that a remand by the Board 
confers, as a matter of law, the right to compliance with the 
remand instructions.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the present 
appeal, the appellant was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).

2.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the nature and etiology of his 
claimed diarrhea.  It is imperative that 
the claims file be made available to and 
be reviewed by the examiner in connection 
with the examination.  After reviewing 
the claims file and examining the 
veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current diarrhea is 
related to service.  A rationale for all 
opinions expressed should be furnished.

3.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
David S. Nelson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


